Court of Appeals, State of Michigan

                                              ORDER
                                                                           Christopher M. Murray
People of MI v Carvin Levelle Bailey                                        Presiding Judge

Docket No.    344779                                                       Patrick M. Meter

LC No.        17-004518-FC                                                 Kirsten Frank Kelly
                                                                            Judges


                The Court orders that the March 17, 2020 opinion is hereby AMENDED to correct a
clerical error: removal of footnote 1.

             In all other respects, the March 17, 2020 opinion remains unchanged.




                                                         Presiding Judge




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  MAR 2 3 2020
                                       Dale